111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary R. LILLEY, on behalf of himself and all holders ofMissouri Defense Bonds issued during the CivilWar, Appellant,Donna M. Hoback, Plaintiff,v.STATE of Missouri;  Missouri Board of Fund Commissioners;Dick Hanson, in his individual capacity and in his officialcapacities as Missouri Commissioner of Administration andMember of the Board of Fund Commissioners;  Bob Holden, inhis individual capacity and in his official capacities asMissouri Treasurer and Member of the Board of FundCommissioners;  Margaret Kelly, in her individual capacityand in her official capacities as Missouri State Auditor andMember of the Board of Fund Commissioners;  Keith Thornburg,in his individual capacity and in his official capacity asthe legal representative of the Auditor of the State ofMissouri;  Jeremiah W. Nixon, in his individual capacity andin his official capacities as Missouri Attorney General andMember of the Board of Fund Commissioners;  Mel Carnahan, inhis individual capacity and in his official capacities asGovernor of the State of Missouri and Member of the Board ofFund Commissioners;  Roger W. Wilson, in his individualcapacity and in his official capacities as MissouriLieutenant Governor and Member of the Board of FundCommissioners, Appellees.
No. 96-2132.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 20, 1997.Filed April 14, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Gary Lilley appeals the district court's1 dismissal of his multi-count, civil rights action arising out of the State's refusal to redeem his Civil War Defense Bond.  Having carefully reviewed the record and the parties' submissions on appeal, we conclude that the district court's judgment was clearly correct and that an extended discussion is not warranted.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B. MORRIS SHEPPARD ARNOLD, Circuit Judge, dissents.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri